                                                                              Case 3:20-cv-01461-JD Document 32 Filed 03/11/21 Page 1 of 5



                                                                 1   HUNTON ANDREWS KURTH LLP
                                                                     Ann Marie Mortimer (State Bar No. 169077)
                                                                 2
                                                                     amortimer@HuntonAK.com
                                                                 3   Jason J. Kim (State Bar No. 221476)
                                                                 4   kimj@HuntonAK.com
                                                                     Jeff R. R. Nelson (State Bar No. 301546)
                                                                 5   jnelson@HuntonAK.com
                                                                 6   550 South Hope Street, Suite 2000
                                                                     Los Angeles, California 90071-2627
                                                                 7   Telephone: (213) 532-2000
                                                                 8   Facsimile: (213) 532-2020

                                                                 9   Attorneys for Plaintiff
                                                                10   FACEBOOK, INC.

                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                                   UNITED STATES DISTRICT COURT
                                                                13                             NORTHERN DISTRICT OF CALIFORNIA
                                                                14                                      SAN FRANCISCO DIVISION
                                                                15 FACEBOOK, INC., a Delaware                         CASE NO.: 3:20-CV-01461-JD
                                                                   corporation,
                                                                16
                                                                                                                      STIPULATION AND [PROPOSED]
                                                                17                      Plaintiff,                    ORDER REGARDING
                                                                                                                      INJUNCTION AND DISMISSAL
                                                                18
                                                                              v.
                                                                19
                                                                20 ONEAUDIENCE LLC,
                                                                21                      Defendant.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                   STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                     38587\13954824.1                                                    CASE NO. 3:20-CV-01461-JD
                                                                             Case 3:20-cv-01461-JD Document 32 Filed 03/11/21 Page 2 of 5



                                                                 1           WHEREAS, on February 27, 2020, Plaintiff Facebook, Inc. (“Facebook”) filed
                                                                 2   this action against Defendant oneAudience LLC (“oneAudience”) seeking injunctive
                                                                 3   and monetary relief.
                                                                 4           WHEREAS, oneAudience is not a legal entity but instead a d/b/a of OWMN,
                                                                 5   Ltd. (“Defendant”).
                                                                 6           WHEREAS, the parties have agreed to resolve this action, and part of that
                                                                 7   resolution includes the entry of a stipulated injunction.
                                                                 8           NOW, THEREFORE, the parties stipulate and agree as follows:
                                                                 9                               STIPULATED INJUNCTION
                                                                10           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED by the parties,
                                                                11   that:
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12           1.    Defendant and all other individuals acting on Defendant’s behalf who are
                                                                13   described in Federal Rule of Civil Procedure 65(d)(2) (collectively, the “Prohibited
                                                                14   Parties”) are immediately and permanently ordered and enjoined as follows:
                                                                15                 a.    The Prohibited Parties are immediately and permanently enjoined
                                                                16                       from developing, maintaining, or using, whether directly or
                                                                17                       indirectly via a third party, intermediary, or proxy, the software
                                                                18                       development kit described in Facebook’s Complaint in this action.
                                                                19                 b.    The Prohibited Parties are immediately and permanently enjoined
                                                                20                       from developing, maintaining, or using, whether directly or
                                                                21                       indirectly via a third party, intermediary, or proxy, any software or
                                                                22                       malicious code that interacts with Facebook’s or Instagram’s
                                                                23                       platforms and computer networks, including but not limited to any
                                                                24                       software or malicious code that automates the improper collection
                                                                25                       of data from Facebook or Instagram.
                                                                26                 c.    Defendant is immediately and permanently enjoined from creating
                                                                27                       or maintaining a Facebook or Instagram account, or having a third
                                                                28                       party create or maintain a Facebook or Instagram account for
                                                                                                                1
                                                                                 STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                     38587\13954824.1                                                  CASE NO. 3:20-CV-01461-JD
                                                                           Case 3:20-cv-01461-JD Document 32 Filed 03/11/21 Page 3 of 5



                                                                 1                       Defendant, absent express written consent from Facebook.
                                                                 2                       oneAudience is not prohibited from seeking this written consent by
                                                                 3                       and through Facebook’s counsel. Nothing in this paragraph is
                                                                 4                       intended to limit Facebook’s ability to immediately enforce its
                                                                 5                       terms and policies.
                                                                 6         2.     The Court will retain continuing jurisdiction to enforce the terms of this
                                                                 7   Stipulated Injunction and to address any other matters arising out of or regarding this
                                                                 8   Stipulated Injunction, including any allegations that the parties have failed to comply
                                                                 9   with their obligations as set forth in this Stipulated Injunction, and the parties agree to
                                                                10   submit to the Court’s jurisdiction for those purposes.
                                                                11         The rights and obligations under this Stipulated Injunction shall benefit, and be
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   binding upon, each of the parties and their respective affiliates, predecessors,
                                                                13   successors and assigns.
                                                                14                                         DISMISSAL
                                                                15         Plaintiff’s claims against Defendant are hereby dismissed with prejudice against
                                                                16   the Defendant, except the Court retains jurisdiction to enforce this Stipulated
                                                                17   Injunction and Dismissal. Each party bears its own fees and costs.
                                                                18         IT IS SO STIPULATED.
                                                                19   Dated: March 11, 2021                          HUNTON ANDREWS KURTH LLP
                                                                20
                                                                21                                                  By:           /s/ Jason J. Kim
                                                                                                                             Ann Marie Mortimer
                                                                22
                                                                                                                             Jason J. Kim
                                                                23                                                           Jeff R. R. Nelson
                                                                24                                                        Attorneys for Plaintiff
                                                                                                                          FACEBOOK, INC.
                                                                25
                                                                                                                          Platform Enforcement and Litigation
                                                                26                                                        Facebook, Inc.
                                                                                                                              Jessica Romero
                                                                27
                                                                                                                              Michael Chmelar
                                                                28                                                            Olivia Gonzalez
                                                                                                                2
                                                                                 STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                     38587\13954824.1                                                  CASE NO. 3:20-CV-01461-JD
                                                                           Case 3:20-cv-01461-JD Document 32 Filed 03/11/21 Page 4 of 5



                                                                 1   Dated: March 11, 2021                          FARELLA BRAUN + MARTEL LLP
                                                                 2
                                                                                                                    By:     /s/ C. Brandon Wisoff
                                                                 3
                                                                                                                             C. Brandon Wisoff
                                                                 4                                                           William Brookes Degen
                                                                 5                                                        Attorneys for Defendant
                                                                                                                          OWMN, LTD D/B/A
                                                                 6                                                        ONEAUDIENCE
                                                                 7
                                                                                    Signature Attestation Pursuant to Local Rule 5-1(i)(3)
                                                                 8
                                                                           I, Jason J. Kim, attest that all other signatories listed, and on whose behalf this
                                                                 9
                                                                     filing is submitted, concur in the filing’s content and have authorized the filing.
                                                                10
                                                                     Dated: March 11, 2021
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                                                                    By:           /s/ Jason J. Kim
                                                                12                                                                  Jason J. Kim
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                3
                                                                                 STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                     38587\13954824.1                                                  CASE NO. 3:20-CV-01461-JD
                                                                            Case 3:20-cv-01461-JD Document 32 Filed 03/11/21 Page 5 of 5



                                                                 1           PURSUANT TO STIPULATION, IT IS SO ORDERED. The Court retains
                                                                 2   jurisdiction.
                                                                 3
                                                                 4 Dated: _______________                               By: ___________________________
                                                                 5                                                         JAMES DONATO
                                                                                                                           United States District Judge
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                        4
                                                                                 STIPULATION
                                                                     073923.0000049              AND
                                                                                    EMF_US 82526225v4   [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                     38587\13954824.1                                                         CASE NO. 3:20-CV-01461-JD
